Case: 19-40287      Document: 00515269066         Page: 1    Date Filed: 01/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 19-40287
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        January 13, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JULIO CESAR LOPEZ-ESPINOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:18-CR-825-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Julio Cesar Lopez-Espinoza appeals his conviction of illegal reentry after
removal, in violation of 8 U.S.C. § 1326. He argues that the district court erred
in ignoring and summarily rejecting his claim of ineffective assistance of
counsel when the court denied his pro se motion to withdraw his guilty plea.
Lopez-Espinoza renews his argument that his attorney intimidated him and
failed to meaningfully discuss his case with him. According to Lopez-Espinoza,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40287     Document: 00515269066     Page: 2   Date Filed: 01/13/2020


                                  No. 19-40287

counsel’s ineffectiveness rendered his guilty plea involuntary, and the district
court failed to consider that issue.
      To prevail on an ineffective assistance claim, a litigant must show that
(1) counsel’s performance was deficient in that it fell below an objective
standard of reasonableness and (2) the deficient performance prejudiced him.
See Strickland v. Washington, 466 U.S. 668, 687-88 (1984). As to whether the
conduct of counsel was constitutionally adequate, the record here is sufficiently
developed to review the issue on direct appeal. United States v. Puckett, 505
F.3d 377, 387 (5th Cir. 2007), aff’d on other grounds, 556 U.S. 129, 133-34
(2009).   In light of the hearings where the district court considered the
adequacy of the representation, the district court’s rejection of the first
Strickland prong was not impermissibly summary. See id. Given the record
and factual findings of the district court, there is no indication that Lopez-
Espinoza’s attorney was constitutionally deficient in advising him or otherwise
communicating with him. See id. at 387-88. Insofar as Lopez-Espinoza has re-
urged his ineffective assistance claim, it is unavailing and did not render his
plea involuntary. See Brown v. Kelly, 393 F. App’x 208, 213-214 (5th Cir. 2010).
      AFFIRMED.




                                       2